Citation Nr: 1603599	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a disability manifested by heart palpitations.

2.  Entitlement to service connection for an eye deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in October 2015, when it was remanded for additional development.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dating from August 2008 to April 2013.  All other documents on the Virtual VA paperless claims processing system are either duplicative of the documents of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and decide the Veteran's claims.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In October 2015, the Board remanded this matter for addendum medical opinions regarding the nature and etiology of the Veteran's claimed heart and eye disabilities.  The record reflects that in October 2015, requests for VA heart and eye examinations were initiated, and the Compensation and Pension Exam Inquiry includes a note that the Veteran did not need to report for either examination.  A December 2015 Compensation and Pension Exam Inquiry indicates that the VA heart and eye examinations were cancelled on November 16, 2015, due to the Veteran's failure to report.  According to a December 2015 Report of General Information, a representative at the Fort Worth VA Medical Center stated that examinations were necessary to provide accurate opinions.  Additionally, the December 2015 Supplemental Statement of the Case (SSOC) detailed that the Veteran failed to report for the examinations scheduled on November 16, 2015, and did not offer a reason for her failure to report.  However, as the record does not contain any letters or documented phone calls showing that the Veteran was informed of the scheduled examinations, there is no indication that the Veteran had proper notice of the examinations.  Accordingly, the Board finds that a remand is necessary to provide the Veteran an additional opportunity to appear for VA examinations to determine the nature and etiology of her claimed heart and eye disabilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and attempt to reschedule and conduct heart and eye examinations pursuant to the Board's instructions contained in its October 2015 remand order.  Any notice sent to the Veteran regarding scheduled VA examinations should be associated with the claims file.

2. The examiners must be provided access to the claims folder.  They should review the claims folder and note that such review has been accomplished.  The examiners should be asked to respond to the following inquires:

a. Is it at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has an eye disability, to include pinguecula, that had an onset in service or is otherwise related to service (to include the eye symptoms for which she was treated in service).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of eye symptoms after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms. 

b. Is it at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has a current disability, to include mild ischemia, manifested by heart palpitations, that had an onset in service or is otherwise related to service (to include the palpitations for which she was treated in service).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of palpitations since service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms.

3.	Thereafter, regardless of whether the Veteran reports for any scheduled examinations, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with an SSOC and afforded an appropriate opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


